Citation Nr: 0717997	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  03-12 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran, who is the appellant in this case, retired 
following duty in the Reserve from December 1985 to 
August 2002.  She served on active duty from January to 
March 1986 and from December 1990 to April 1991.  On the 
latter occasion, she was stationed in Southwest Asia 
during the Persian Gulf War.

This matter came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by 
the RO.


FINDING OF FACT

Sleep apnea, a known clinical diagnosis, was first 
manifested in 2001, and there is no competent evidence of 
record that it is related to any period of the veteran's 
service.  


CONCLUSION OF LAW

Sleep apnea is not the result of disease or injury 
incurred or aggravated during any period of the veteran's 
service nor may it be presumed to be the result of 
undiagnosed illness resulting from her service in the 
Persian Gulf War.  38 U.S.C.A. §§ 101(22) - (23), 1110, 
1117, 1131, 5103, 5103(A) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.6(c) - (d), 3.159, 3.303, 3.317 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The veteran seeks service connection for sleep apnea, 
either on a direct basis or as a result of undiagnosed 
illness associated with her participation in the Persian 
Gulf War.

Prior to consideration of the merits of the veteran's 
appeal, the Board must determine whether VA has met its 
statutory duty to assist the veteran in the development 
of her claim of entitlement to service connection for 
sleep apnea.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  

In February 2002, the RO informed the veteran that in 
order to establish service connection for sleep apnea, 
there had to be competent evidence of current disability 
(generally, a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or 
medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

The RO notified the veteran and her representative of the 
following:  (1) the information and evidence not of 
record that was necessary to substantiate the veteran's 
claim; (2) the information and evidence that VA would 
seek to provide, such as service medical records; (3) the 
information and evidence that the veteran needed to 
provide, such as the name of the person, agency, or 
company who had the relevant records; and (4) the need to 
furnish VA any other information or evidence in the 
veteran's possession that pertained to her claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the 
veteran's responsibility to make sure that it received 
all of the requested records.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing 
so, as well as the potential consequences for failing to 
do so.  It also notified her of what to do if she had 
questions or needed assistance and provided a telephone 
number and address where she could get additional 
information.  

In May 2002, VA also sent the veteran a letter with 
respect to illnesses sustained as a result of her 
participation in the Persian Gulf War.  In her notice of 
disagreement several months earlier, she had indicated 
understanding of service connection for undiagnosed 
illness.

Generally, the notice required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice regarding service 
connection for sleep apnea was not sent to the veteran 
until after the initial rating decision in December 2001.  
Nevertheless, any defect with respect to the timing of 
that notice was harmless error.  

Not only did the foregoing notice comply with the 
requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 
3.159, the Statement of the Case (SOC) and the 
Supplemental Statements of the Case (SSOC's), issued in 
April 2004 and January 2006 set forth the text of those 
laws and regulations.  Moreover, the SOC and SSOC's 
notified the veteran and her representative of the 
evidence which had been obtained in support of the 
veteran's appeal.  

Following notification, the RO granted the veteran 
additional time to develop the record.  The veteran and 
her representative submitted extensive evidence and 
argument in support of her appeal.  

In May 2002, the veteran had a conference with a Decision 
Review Officer and in February 2003, she requested a 
hearing before the Board.  However, in March 2007, the 
veteran's representative stated that the veteran no 
longer wished to have a hearing before the Board.  

In any event following the requested development, the RO 
readjudicated the veteran's appeal.  Thus, she had ample 
opportunity to participate in the development of her 
appeal.  

In considering this appeal, the Board is aware of the 
need to notify the veteran that a disability rating and 
an effective date for the award of benefits will be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
In December 2006, the RO sent the veteran a letter in 
that regard.  

After reviewing the record, the Board finds that VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support her claim of service 
connection for sleep apnea.  It appears that all relevant 
evidence identified by the veteran has been obtained and 
associated with the claims folder.  Indeed, she has not 
identified any further outstanding evidence (that has not 
been sought by VA), which could be used to support her 
claim.  

Given the efforts by the RO to develop the record, there 
is no reasonable possibility that further development 
would lead to any additional relevant evidence with 
respect to service connection for sleep apnea.  
Therefore, further action is unnecessary in order to meet 
VA's statutory duty to assist the veteran in the 
development of that claim.  See, e.g., Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands that would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be 
avoided).  

Finally, the veteran has not asserted that there were any 
defects in the notices sent to her.  Accordingly, the 
Board will proceed to the merits of the appeal.  




II.  The Facts and Analysis

The veteran contends that she has sleep apnea, primarily 
as a result of inhaling sand and other particulate matter 
during her service in the Persian Gulf War.  Therefore, 
she maintains that service connection for sleep apnea is 
warranted.

Service connection connotes many factors, but basically, 
it means that the facts, shown by the evidence, establish 
that a particular disease or injury resulting in 
disability was incurred coincident with active military, 
naval, or air service, or, if preexisting such service, 
was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability 
resulting from disease or injury incurred in or 
aggravated while performing Active Duty for Training 
(ACDUTRA) or from an injury incurred or aggravated during 
inactive duty training (INACDUTRA).  38 U.S.C.A. 
§ 101(22) - (23) (West 2002); 38 C.F.R. § 3.6(c) - (d) 
(2006).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation 
to establish chronicity at the time, as distinguished 
from merely isolated findings or a diagnosis including 
the word chronic.  38 C.F.R. § 3.303(b).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive 
period) is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge 
is required to support the claim.  Id.  

Service connection may, however, be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

During the veteran's November 1985 service entrance 
examination, there were no complaints or clinical 
findings of sleep apnea.  

During service examinations in September 1998 and 
November 2000, the veteran responded in the affirmative 
when asked if she then had, or had ever had, frequent 
trouble sleeping.  However, there were no findings of 
associated sleep apnea.  Indeed, sleep apnea was not 
manifested until 2001, when the veteran underwent sleep 
studies at George Washington University Hospital.  

Although such studies were conducted prior to the 
veteran's retirement from the Reserve, there is no 
competent medical evidence that her sleep apnea is in any 
way related to any period of active duty or to any period 
of active duty for training or inactive duty training.  
There record is also negative for any competent evidence 
of a relationship to any of the veteran's periods of 
active duty.  

In the alternative, the veteran contends that her sleep 
apnea is the result of undiagnosed illness associated 
with her participation in the Persian Gulf War.  

VA will pay compensation to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided 
that such disability:  becomes manifest either during 
active military, naval, or air service in the Southwest 
Asia theater of operations during the Persian Gulf War, 
or to a degree of 10 percent or more not later than 
December 31, 2011; and by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

In this case, however, sleep apnea is a known clinical 
diagnosis.  Therefore, service connection is precluded 
under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In considering this appeal, the Board notes that the only 
reports of a relationship between the veteran's sleep 
apnea and service come from the veteran.  As a lay 
person, however, she is only qualified to report on 
matters which are capable of lay observation.  She is not 
qualified to render opinions which require medical 
expertise, such as the diagnosis or cause of a particular 
disability.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Therefore, her opinion, 
without more, cannot be considered competent evidence of 
service connection.  Absent such evidence, service 
connection for sleep apnea is not warranted.


ORDER

Service connection for sleep apnea is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


